         Case 1:17-cr-00314-VM Document 121 Filed 06/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                  -v-                                 17 CR 314 (VM)

PARIS SOTO,                                                ORDER
                              Defendant.




VICTOR MARRERO, United States District Judge:

     The sentencing scheduled for June 25, 2021 at 10:30 a.m. is

hereby adjourned to October 1, 2021 at 9:00 a.m.


    SO ORDERED.

Dated:     New York, New York
           14 June 2021
